Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 8-10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nathan et al. US Patent No.: 10,445, 885 B1, hereinafter, ‘Nathan’.
 	 Consider Claims 1 and 10, Nathan teaches an apparatus and method for fall detection (e.g., the apparatus illustrated in at least figure 1 for event detection – col. 8 lines 2-3 “ fall/duress detection”), comprising: a memory (see system description described in col. 12 ); and a processor coupled to the memory (see system description described in col. 12 )where the processor is configured to: detect persons in image frames (e.g., this limitation is met based on the context of a least col. 3 lines 35-45 – “some example of objects include…persons”- see also figure 5); in image frames in which persons are detected, detect persons having a motion displacement exceeding a first predetermined threshold(e.g., see at least figure 4 computing the cost function- motion displacement is met with respect to the cost function as noted in at least col. 9 lines 20-col. 10 line 63 and figure 5 ) and a deformation exceeding a second predetermined threshold according to a first number of consecutive image frames(the deformation exceeding …is met based on the calculation of the visual dissimilarity- col. 9 lines 20-col. 10 line 63), and take the first number of consecutive image frames detected as images of first persons (e.g., see at least figures 2-5 which illustrate flowcharts and systems to detect multiple objects, 402 and 404 of figure 4 in particular teaches detecting multiple objects in multiple frames ); in the image frames in which persons are detected, detect persons that stayed immobile in the images of the first persons according to a second number of consecutive image frames after the first number of consecutive image frames(e.g., this limitation is met by the algorithm of figure 4 detecting objects as illustrated with respect to figure 5), and take the second number of consecutive image frames detected as images of second persons( e.g., this limitation is met by the algorithm of figure 4 detecting objects as illustrated with respect to figure 5); and in the image frames in which persons are detected, detect static objects in the image frames( e.g., this limitation is met by the algorithm of figure 4 detecting objects as illustrated with respect to figure 5), and detect whether a fall has occurred according to the static objects and the images of the second persons that are detected (i.e., this is met by determining the above object related events correspond to a fall col. 7 line 60 – col. 8 lines 5).
 	Consider Claims 8 and 17,  Nathan teaches wherein the apparatus emits an alarm signal when a number of the persons detected in the first number of consecutive image frames from among the image frames is 1 and the fall is detected to have occurred (e.g., see at least notifications noted in at least col. 4 lines 59-60)
Claims 9,  Nathan teaches an electronic device, comprising the fall detection apparatus as claimed in claim 1 (e.g., see at least the electronic system in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. US Patent No.: 10,445, 885 B1, hereinafter, ‘Nathan’ in view of Gunale et al. “Fall detection using k-nearest neighbor classification for patient monitoring” , 2015 International Conference on Information Processing (ICIP) Vishwakarma Institute of Technology. pp. 520-524, Dec 16-19, 2015 .
 	Consider Claims 2 and 11, Nathan teaches wherein the processor detects human body in the image frames based on a classifier, so as to detect the persons in the image frames (e.g., see object detection and classifier in at least figure 2).
 	In analogous art, Gunale teaches silhouette detection (e.g., see at least page 522 section VI).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include silhouette detection to arrive at the predictable result wherein the processor detects human body silhouettes in the image frames based on a classifier, so as to detect the persons in the image frames for the purpose of fall detection as suggested by Gunale.
  	Consider Claims 3 and 12 , Nathan teaches the claimed invention except wherein the processor is configured to: detect the persons having the motion displacement exceeding the first predetermined threshold according to motion history image of the first number of consecutive image frames; detect the persons having the deformation exceeding the second predetermined threshold according to outer bounding ellipses and outer rectangular bounding boxes of the persons in the first number of consecutive image frames; and detect the persons having the motion displacement exceeding the first predetermined threshold and the deformation exceeding the second predetermined threshold.
e.g., see Motion History Imaging in III -IV); detect the persons having the deformation exceeding the second predetermined threshold according to outer bounding ellipses and outer rectangular bounding boxes of the persons in the first number of consecutive image frames(e.g., see rectangular bounding boxes and ellipse in sections III-V); and detect the persons having the motion displacement exceeding the first predetermined threshold and the deformation exceeding the second predetermined threshold(i.e., fall detection based on the changes in motion and deformation)(e.g., see rectangular bounding boxes and ellipse in sections III-V).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include to try wherein the processor is configured to: detect the persons having the motion displacement exceeding the first predetermined threshold according to motion history image of the first number of consecutive image frames; detect the persons having the deformation exceeding the second predetermined threshold according to outer bounding ellipses and outer rectangular bounding boxes of the persons in the first number of consecutive image frames; and detect the persons having the motion displacement exceeding the first predetermined threshold and the deformation exceeding the second predetermined threshold for the purpose of fall detection.
Claims 4-6, and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. US Patent No.: 10,445, 885 B1, hereinafter, ‘Nathan’ in view of Gunale et al. “Fall detection using k-nearest neighbor classification for patient monitoring” , 2015 International Conference on Information Processing (ICIP) Vishwakarma Institute of Technology. pp. 520-524, Dec 16-Rougier’.
 	Consider  Claims 4 and 13, Nathan in view of Gunale teaches the claimed invention except wherein the processor is configured to: accumulate foreground images of the first number of consecutive image frames to generate the motion history image; and calculate a ratio of a number of foreground pixels to which a person in a foreground image of a current image frame corresponds to a number of foreground pixels to which the persons in the motion history image correspond, and when the ratio is less than a predetermined threshold, determine that a motion displacement of the person in the current image frame exceeds the first predetermined threshold.
 	In analogous art, Rougier teaches : accumulate foreground images of the first number of consecutive image frames to generate the motion history image (e.g., see motion history in the motion quantification section 4.2); and calculate a ratio of a number of foreground pixels to which a person in a foreground image of a current image frame corresponds to a number of foreground pixels to which the persons in the motion history image correspond (e.g., see coefficient based on the motion history noted in section 4.2), and when the ratio is less than a predetermined threshold, determine that a motion displacement of the person in the current image frame exceeds the first predetermined threshold (e.g.,  see scaling the motion coefficient to determine motion and no motion noted in at least section 4.2).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processor is configured to: accumulate foreground images of the first number of consecutive image frames to generate the motion history image; and 
 	Consider Claims 5 and 14, Nathan in view of Gunale teaches the claimed invention except wherein the detecting the persons having the deformation exceeding the second predetermined threshold according to outer bounding ellipses and outer bounding boxes of the persons comprises: calculating a first standard deviation of length-width ratios of the bounding boxes of the persons in the first number of consecutive image frames; calculating a second standard deviation of comprised angles between long axes of the bounding ellipses of the persons in the first number of consecutive image frames and a predetermined direction and a third standard deviation of ratios of lengths of the long axes and short axes of the outer elliptical bounding boxes of the persons; and determining that deformation amplitudes of the persons exceed the second predetermined threshold when all the first standard deviation, the second standard deviation and the third standard deviation are greater than respective thresholds.
 	In analogous art, Rougier teaches wherein the processor is configured to: calculate a first standard deviation of length-width ratios of the bounding boxes of the persons in the first number of consecutive image frames (e.g., major axis a  and minor axis b – a/b = p  is the ratio – see approximated ellipse in section 3.2 – ratio standard deviation calculated in at least the section 4.3 ); calculate a second standard deviation of included angles between long axes of the bounding ellipses of the persons in the first number of consecutive image frames and a predetermined direction (e.g., this is met by the orientation standard deviation in section 4.3 ) and a third standard deviation of ratios of lengths of the long axes and short axes of the outer elliptical bounding boxes of the persons (i.e., this is computing the ratio standard deviation for  another bounding box); and determine that deformation amplitudes of the persons exceed the second predetermined threshold when all the first standard deviation, the second standard deviation and the third standard deviation are greater than respective thresholds (this is met by thresholds noted in at least section 4.3 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the detecting the persons having the deformation exceeding the second predetermined threshold according to outer bounding ellipses and outer bounding boxes of the persons comprises: calculating a first standard deviation of length-width ratios of the bounding boxes of the persons in the first number of consecutive image frames; calculating a second standard deviation of comprised angles between long axes of the bounding ellipses of the persons in the first number of consecutive image frames and a predetermined direction and a third standard deviation of ratios of lengths of the long axes and short axes of the outer elliptical bounding boxes of the persons; and determining that deformation amplitudes of the persons exceed the second predetermined threshold when all the first standard deviation, the second standard deviation and the third standard deviation are greater than respective thresholds for the purpose of fall detection.
 	 Consider  Claims 6 and 15, Nathan in view of Gunale teaches the claimed invention except wherein the processor is configured to: accumulate foreground images of the second number of consecutive image frames to generate motion history image; and calculate a ratio of a number of foreground pixels to which the first persons in the foreground images of the image frames in the second number of consecutive image frames correspond to a number of foreground pixels to 
 	In analogous art, Rougier teaches wherein the processor is configured to: accumulate foreground images of the second number of consecutive image frames to generate motion history image(e.g., see motion history in the motion quantification section 4.2); and calculate a ratio of a number of foreground pixels to which the first persons in the foreground images of the image frames in the second number of consecutive image frames correspond to a number of foreground pixels to which the first persons in the motion history image correspond, and when the ratio is greater than the predetermined threshold T2(e.g., see coefficient based on the motion history noted in section 4.2), determine that the first persons that remain immobile in the second number of consecutive image frames, and take the images of the first persons as the images of the second persons(e.g.,  see scaling the motion coefficient to determine motion and no motion noted in at least section 4.2).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processor is configured to: accumulate foreground images of the second number of consecutive image frames to generate motion history image; and calculate a ratio of a number of foreground pixels to which the first persons in the foreground images of the image frames in the second number of consecutive image frames correspond to a number of foreground pixels to which the first persons in the motion history image correspond, and when the ratio is greater than the predetermined threshold T2, determine that the first .	
7.	Claims 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. US Patent No.: 10,445, 885 B1, hereinafter, ‘Nathan’ in view of Porikli, Fatih & Ivanov, Yuri & Tetsuji, Haga. (2007). Robust Abandoned Object Detection Using Dual Foregrounds. EURASIP Journal on Advances in Signal Processing. 2008. 10.1155/2008/197875.  .
 	Consider Claims 7 and 16, as noted in the previously cited sections Nathan teaches detecting objects in multiple frames using bounding boxes and further detecting overlapping assignments between the selected objects (e.g., see at least col. 10 line 63- col.10 lines 67).
 	However, Nathan does not specifically teach determining dual-foreground detection.
In analogous art, Porikli teaches tracking-based approaches that heavily depend on accurate detection of moving objects, which often fail for crowded scenarios, we present a pixelwise method that employs dual foregrounds to extract temporally static image regions (e.g., see at least the abstract).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the processor is configured to: perform dual-foreground detection on a third number of consecutive image frames, so as to detect a static object in the third number of consecutive image frames, a last image frame in the third number of consecutive image frames being later than a last image frame in the second number of consecutive image frames; and determine that the second persons fall when an overlapped area of a bounding box of the static object and bounding boxes of the second persons is greater than a predetermined value for the purpose of detecting the state of an object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646